                               UNITED STATES DISTRICT COURT                                            JS-6
                              CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES -- GENERAL

Case No.      CV 19-3704-JFW(AFMx)                                                  Date: July 8, 2019

Title:        Mayra Quinones, et al. -v- Atria Management Company, LLC, et al.

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                  None Present
              Courtroom Deputy                                Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                     ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                  None

PROCEEDINGS (IN CHAMBERS):                ORDER GRANTING PLAINTIFF’S MOTION TO
                                          REMAND TO STATE COURT
                                          [filed 6/14/2019; Docket No. 19]

        On June 14, 2019, Plaintiff Mayra Quinones (“Plaintiff”) filed a Motion to Remand to State
Court. On June 24, 2019, Defendants Atria Management Company, LLC and Atria Senior Living,
Inc. (“Defendants”) filed their Opposition. On July 1, 2019, Plaintiff filed a Reply. Pursuant to Rule
78 of the Federal Rules of Civil Procedure and Local Rule 7-15, the Court finds that this matter is
appropriate for decision without oral argument. The hearing calendared for July 15, 2019 is hereby
vacated and the matter taken off calendar. After considering the moving, opposing, and reply
papers, and the arguments therein, the Court rules as follows:

        “CAFA provides expanded original diversity jurisdiction for class actions meeting the amount
in controversy and minimal diversity and numerosity requirements set forth in 28 U.S.C. §
1332(d)(2).” United Steel, Paper & Forestry, Rubber, Mfg., Energy, Allied Indus. & Serv. Workers
Int'l Union, AFL–CIO, CLC v. Shell Oil Co., 602 F.3d 1087, 1090–91 (9th Cir. 2010); see Ibarra v.
Manheim Investments, Inc., 775 F.3d 1193, 1195 (9th Cir. 2015) (“A CAFA-covered class action
may be removed to federal court, subject to more liberalized jurisdictional requirements”). CAFA
vests district courts with “original jurisdiction of any civil action in which the matter in controversy
exceeds the sum or value of $5,000,000, exclusive of interest and costs,” and is a class action
consisting of more than 100 members “in which . . . any member of a class of plaintiffs is a citizen
of a State different from any defendant.” 28 U.S.C. § 1332(d); see also Standard Fire Ins. Co. v.
Knowles, 568 U.S. 588 (2013).

         “[N]o antiremoval presumption attends cases invoking CAFA, which Congress enacted to
facilitate adjudication of certain class actions in federal court.” Dart Cherokee Basin Operating
System Co., LLC v. Owens, 574 U.S. 81, 135 S. Ct. 547, 554 (2014). However, “under CAFA the
burden of establishing removal jurisdiction remains, as before, on the proponent of federal

                                             Page 1 of 2                          Initials of Deputy Clerk sr
jurisdiction.” Abrego Abrego v. The Dow Chemical Co., 443 F.3d 676, 685 (9th Cir. 2006). “A
defendant seeking removal of a putative class action must demonstrate, by a preponderance of
evidence, that the aggregate amount in controversy exceeds the jurisdictional minimum.”
Rodriguez v. AT & T Mobility Servs. LLC, 728 F.3d 975, 981 (9th Cir. 2013). “When plaintiffs favor
state court and have prepared a complaint that does not assert the amount in controversy, or that
affirmatively states that the amount in controversy does not exceed $5,000,000, if a defendant
wants to pursue a federal forum under CAFA, that defendant in a jurisdictional dispute has the
burden to put forward evidence showing that the amount in controversy exceeds $5,000,000, to
satisfy other requirements under CAFA, and to persuade the court that the estimate of damages in
controversy is a reasonable one.” Ibarra, 775 F.3d at 1197. “CAFA's requirements are to be
tested by consideration of real evidence and the reality of what is at stake in the litigation, using
reasonable assumptions underlying the defendant's theory of damages exposure.” Id. at 1198.

        In Dart Cherokee, 135 S.Ct. 547, the Supreme Court did not mandate that a plaintiff seeking
to remand an action must always submit evidence challenging the amount in controversy. Instead,
the Supreme Court in Dart Cherokee, along with the Ninth Circuit in Ibarra, only require a plaintiff
to come forward with contrary evidence when the removing defendant has produced evidence to
meet its initial burden. See, e.g., Ibarra, 775 F.3d at 1197 (holding that a “defendant in a
jurisdictional dispute has the burden to put forward evidence showing that the amount in
controversy exceeds $5 million . . . and to persuade the court that the estimate of damages in
controversy is a reasonable one”); see also id. at 1199 (“[Defendant], as the removing [party], has
the burden of proof on this”). Once the defendant has done so, then the burden shifts to the
plaintiff to produce evidence. In other words, although the plaintiff may rebut the defendant's
evidence with his or her own evidence, he or she need not do so in order to prevail on his or her
motion for remand. See, e.g., Leon v. Gordon Trucking, Inc., 2014 WL 7447701, *10, fn. 40 (C.D.
Cal. 2014) (“Here, [plaintiff] filed a motion to remand; thus Dart Cherokee makes clear that it was
[defendant's] burden to come forth with evidence establishing the amount in controversy. As
noted, it has failed to do so”); Marentes v. Key Energy Svcs. Cal., Inc., 2015 WL 756516, *3 (E.D.
Cal. 2015) (granting motion to remand based on plaintiff's challenge to defendant's calculations as
“rely[ing] solely on speculation and unsubstantiated assumptions”); Reyna v. Fore Golf
Management, Inc., 2015 WL 881390, *1 (C.D. Cal. 2015) (granting motion to remand in wage and
hour class action where plaintiff moved to remand based solely on challenges to defendant's
evidence and assumptions in calculating the amount in controversy).

        For the reasons stated in Plaintiff’s moving and reply papers, Plaintiff’s Motion to Remand to
State Court is GRANTED. The Court signs the proposed Statement of Decision lodged with the
Court on July 3, 2019 [Docket No. 30-1]. In addition, Defendants failed to file the proposed
Statement of Decision required by section 5(f) of the Court’s Standing Order. Pursuant to Local
Rule 7-12, “[t]he failure to file any required document, or the failure to file it within the deadline,
may be deemed consent to the granting or denial of the motion . . . .” The Court deems
Defendants’ failure to file the proposed Statement of Decision as consent to the granting of
Plaintiff’s Motion to Remand to State Court.

       This action is REMANDED to Los Angeles County Superior Court.

       IT IS SO ORDERED.



                                             Page 2 of 2                         Initials of Deputy Clerk sr
